DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23 and 35 are objected to because of the following informalities: In claim 23, on line 6, “a support structure” should be amended to --the support structure--, and in claim 35, on line 7, “a support structure” should be amended to --the support structure-- for maintaining consistent antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 lacks proper antecedent basis for “the one or more induction heating coils”.
Claim 41 lacks proper antecedent basis for “the path”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 6,334,350) or Kawano et al (US 6,002,118) in view of Nakamura et al (US 2006/0157168). 
Shin shows the system claimed including a thermal forming assembly with a heating head (21) to heat a surface of a metal plate (100), a position device (51, 52) to position the thermal forming assembly with respect to a support structure where the thermal forming assembly (21) is secured thereto as illustrated in Figure 1, an automated control system (61, 62) to position and move the thermal forming assembly relative to the surface of the metal plate based on forming information which would include a positioning signal wherein the thermal forming assembly is controlled to generate heat to bring the metal plate to a required heating temperature. Also, see column 4, lines 29-55. 

But, neither Shin nor Kawano shows a sensor for monitoring a temperature of a heated region of the metal plate. 
  Nakamura shows it is known to provide a temperature sensor (130) for sensing a temperature of a metal plate/body wherein the temperature sensor is provided to further control the heating temperature of the metal body for manipulating a desired shape of the metal plate/body.  
In view of Nakamura, it would have been obvious to one of ordinary skill in the art to adapt Shin or Kawano with a temperature sensor for monitoring and determining the temperature of a heated region of the metal plate so that the automated control system can adjust or control the thermal forming assembly via control signals which would include positioning and heating control signals to effectively bring about the required heating temperature of the metal plate and predictably manipulate the shape of the metal plate as desired by the user. 
With respect to claim 24, Shin shows the automated control system (61) that commands and moves the position of the thermal forming assembly wherein such commands would include signals including positioning signals from the control system 
With respect to claims 25 and 31, Kawano shows one or more thermal forming assemblies including induction coils that are operable to produce a heated line on a surface of a metal plate. 
With respect to claims 26, 33 and 34, Kawano further shows an air spray system (53) as an air knife that would provide a dry area for the heated line from a coolant that is directed from a coolant nozzle (32) flowing on the heating line on the surface of the metal as the coolant would be blocked by the airflow that surrounds the induction coils forming the heated line. 
With respect to claims 27, 28 and 32, Shin further shows a table (1) as a mobile forming bed that supports the metal plate wherein the bed includes one or more tracks/jigs (12) to move the metal plate relative to the structure/gantry system that supports the thermal forming assembly over the bed/table (10). 
With respect to claims 29 and 30, Kawano shows the control unit (45) for controlling each of the thermal forming assemblies wherein the control unit would also provide a synchronized movement of the thermal forming assemblies as each of the thermal forming assemblies can be operated simultaneously and moved independently of each other in the vertical or horizontal direction.  
Claims 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al (US 6,002,118) in view of Nakamura et al (US 2006/0157168) and Myhr et al (US 2004/0237622). 

But, Kawano does not show a sensor for monitoring a temperature of a heated region of the metal plate wherein the control system to receive the temperature data from the sensor and command movement based on the forming plan and the temperature data, and adjust a power level based on the forming plan and the temperature data. 
  Nakamura shows it is known to provide a temperature sensor (130) for sensing a temperature of a metal plate/body wherein the temperature sensor is provided to further control the heating temperature of the metal body for manipulating a desired shape of the metal plate/body.  
Myhr shows it is known to adjust a heat contribution to provide for different bend shapes in a workpiece wherein higher the heat, more bend distortion is made. Also, see para [0120].
In view of Nakamura and Myhr, it would have been obvious to one of ordinary skill in the art to adapt Kawano with the automated control system with a temperature sensor to accurately measure the heating temperature of the metal plate/body that is 
With respect to claim 37, Kawano shows a forming plan that is developed by CAD which is a computer aided design as known in the art. 
With respect to claim 38, Kawano shows one or more position devices or induction heating coils that are capable of producing a heated area of a predetermined size or line. 
With respect to claim 39, it would have been obvious to control the position device that is based on the size of the induction coils as a matter of routine experimentations wherein bigger the induction coils, larger or bigger the heated line would be which would require less position adjustments than if with smaller heating coil size. 
With respect to claim 41, it would have been obvious to one of ordinary skill in the art to make or adjust a number of passes of the thermal forming assemblies made over a heater spot along each line or path so that desired heat input or contribution is made to form the desired shape as taught by Myhr.
With respect to claim 42, Kawano show the positioning device such as the travel system is controlled by the control unit (45) wherein the position device is operable to adjust a distance of the induction coil form the metal surface, or a travel speed of the 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/SANG Y PAIK/Primary Examiner, Art Unit 3761